Order entered August 9, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00176-CR

                            JOSE RUBEN ALVARENGA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-82015-2011

                                              ORDER
                        Before Justices Moseley, Bridges, and Lang-Miers

       We withdraw our Order dated July 22, 2013.

       Before the Court is appellant’s July 8, 2013 motion for extension of time to file his
motion for rehearing. We GRANT the motion. We ORDER appellant’s motion for rehearing
filed on July 22, 2013, filed as of the date of this Order.

       Appellant’s motion for rehearing is also before the Court. The motion is DENIED.




                                                        /s/   JIM MOSELEY
                                                              JUSTICE